REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s arguments, filed August 20th, 2021, with respect to the drawing objections have been fully considered and are persuasive. Accordingly the drawing objections have been withdrawn.

Allowable Subject Matter
Claims 1-4, 6-10, and 13-25 are allowable.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on August 20th, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. The prior art rejections of the claims have been withdrawn.

Regarding claims 1, 10, and 20, the closest prior art is Bauer et al. (US 2005/0270620 A1).
Regarding claim 1, Bauer teaches an electronic rearview mirror, comprising: 
	a first light-transmissive assembly, comprising: 

	a second light-transmissive assembly, disposed on the first light-receiving surface, forming a gap with the first light-transmissive assembly, and comprising: 
	a second light-receiving surface; and 	a second light-exit surface, wherein the image is emitted into the second light- transmissive assembly from the second light-receiving surface and is emitted from the second light-exit surface to the first light-receiving surface; 
	an electro-optic medium layer, disposed in the gap formed between the first light-receiving surface in the first light-transmissive assembly and the second light-exit surface in the second light-transmissive assembly; 
	a display device, comprising: 
	a third light-transmissive assembly, adhered onto the second light-receiving surface by an optical adhesive, the optical adhesive forming an optical adhesive layer, and the third light-transmissive assembly comprising: 
	a third light-receiving surface; and a third light-exit surface, wherein the image is emitted into the third light-transmissive assembly from the third light-receiving surface and is emitted from the third light-exit surface to the second light-receiving surface; and 
	an image-projecting unit, electrically connected to a video-recording device installed on a vehicle and projecting the image to the third light-receiving surface; and 
	an electrical connector, having a first bent portion and a second bent portion, the first bent portion connected to the electro-optic medium layer, the second bent portion connected to the display device, and transmitting an electric energy to the electro-optic medium layer to change a transparency of the electro-optic medium layer.
	Further, the following limitation is obvious in light of case law, as explained in the previous office action: wherein refractive indexes of the first light-transmissive assembly, the second light-transmissive assembly, the third light-transmissive assembly, the optical adhesive layer, and the electro-optic medium layer are expressed as N1, N2, N3, Nd, and Nec respectively, thicknesses are dl, d2, d3, d4, and d5 respectively, visual depths are expressed as h1, h2, h3, h4, and h5 respectively, a refractive index of an environment where the electronic rearview mirror is located is expressed as N, N is 1, the visual depth h is found by (dl/Nl+d2/N2+d3/N3+d4/Nd+d5/Nec)*N, where h is less than 3.6 mm.
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein Nd is between 1.47 and 1.63, d5 is less than 0.5 mm, and h5 is less than 0.033 mm.

Regarding claim 10, Bauer teaches an electronic rearview mirror, comprising: 
	a first light-transmissive assembly, comprising: 
	a first light-receiving surface; and a first light-exit surface, wherein an image is emitted into the first light-transmissive assembly from the first light-receiving surface and is emitted from the first light-exit surface; 
	a second light-transmissive assembly, disposed on the first light-receiving surface, forming a gap with the first light-transmissive assembly, and comprising: 
	a second light-receiving surface; and 	a second light-exit surface, wherein the image is emitted into the second light- transmissive assembly from the second light-receiving surface and is emitted from the second light-exit surface to the first light-receiving surface; 
	an electro-optic medium layer, disposed in the gap formed between the first light-receiving surface in the first light-transmissive assembly and the second light-exit surface in the second light-transmissive assembly; 
	a display device, comprising: 
	a third light-transmissive assembly, adhered onto the second light-receiving surface by an optical adhesive, the optical adhesive forming an optical adhesive layer, and the third light-transmissive assembly comprising: 
	a third light-receiving surface; and a third light-exit surface, wherein the image is emitted into the third light-transmissive assembly from the third light-receiving surface and is emitted from the third light-exit surface to the second light-receiving surface; and 
	an image-projecting unit, electrically connected to a video-recording device installed on a vehicle and projecting the image to the third light-receiving surface; and 
	an electrical connector, having a first bent portion and a second bent portion, the first bent portion connected to the electro-optic medium layer, the second bent portion connected to the display device, and transmitting an electric energy to the electro-optic medium layer to change a transparency of the electro-optic medium layer.
	Further, the following limitation is obvious in light of case law, as explained in the previous office action: wherein, refractive indexes of the first light-transmissive assembly, the second light-transmissive assembly, the third light-transmissive assembly, the optical adhesive layer, and the electro-optic medium layer are expressed as N1, N2, N3, Nd, and Nec respectively, thicknesses are dl, d2, d3, d4, and d5 respectively, visual depths are expressed as h1, h2, h3, h4, and h5 respectively, a refractive index of an environment where the electronic rearview mirror is located is expressed as N, N is 1, the visual depth h is found by (dl/Nl+d2/N2+d3/N3+d4/Nd+d5/Nec)*N, where h is less than or equal to 2.0 mm.
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 10 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein N1, N2, N3, and Nd are 1.516, 1.516, 1.516, and 1.5 respectively; d1, d2, d3, and d4 are 1mm, 1mm, 1mm, and 0.03 mm respectively; and h1, h2, h3, and h4 are 0.666mm, 0.666mm, 0.660mm, and 0.020 mm respectively.

Regarding claim 20, Bauer teaches an electronic rearview mirror, comprising: 
	a first light-transmissive assembly, comprising: 
	a first light-receiving surface; and a first light-exit surface, wherein an image is emitted into the first light-transmissive assembly from the first light-receiving surface and is emitted from the first light-exit surface; 
	a second light-transmissive assembly, disposed on the first light-receiving surface, forming a gap with the first light-transmissive assembly, and comprising: 
	a second light-receiving surface; and 	a second light-exit surface, wherein the image is emitted into the second light- transmissive assembly from the second light-receiving surface and is emitted from the second light-exit surface to the first light-receiving surface; 
	an electro-optic medium layer, disposed in the gap formed between the first light-receiving surface in the first light-transmissive assembly and the second light-exit surface in the second light-transmissive assembly; 
	a display device, comprising: 
	a third light-transmissive assembly, adhered onto the second light-receiving surface by an optical adhesive, the optical adhesive forming an optical adhesive layer, and the third light-transmissive assembly comprising: 
	a third light-receiving surface; and a third light-exit surface, wherein the image is emitted into the third light-transmissive assembly from the third light-receiving surface and is emitted from the third light-exit surface to the second light-receiving surface; and 
	an image-projecting unit, electrically connected to a video-recording device installed on a vehicle and projecting the image to the third light-receiving surface; and 
	an electrical connector, having a first bent portion and a second bent portion, the first bent portion connected to the electro-optic medium layer, the second bent portion connected to the display device, and transmitting an electric energy to the electro-optic medium layer to change a transparency of the electro-optic medium layer.
	Further, the following limitation is obvious in light of case law, as explained in the previous office action: wherein, refractive indexes of the first light-transmissive assembly, the second light-transmissive assembly, the third light-transmissive assembly, the optical adhesive layer, and the electro-optic medium layer are expressed as N1, N2, N3, Nd, and Nec respectively, thicknesses are dl, d2, d3, d4, and d5 respectively, visual depths are expressed as h1, h2, h3, h4, and h5 respectively, a refractive index of an environment where the electronic rearview mirror is located is expressed as N, N is 1, the visual depth h is found by (dl/Nl+d2/N2+d3/N3+d4/Nd+d5/Nec)*N, where h is less than or equal to 2.0 mm.
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 20 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein Nd is between 1.47 and 1.63, d5 is less than 0.5 mm, and h5 is less than 0.033 mm.

Regarding claims 2-4, 6-9, 13-19, and 21-25, these claims depend on an allowable base claim and are therefore allowable for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL OESTREICH/
Examiner, Art Unit 2872


/MARIN PICHLER/Primary Examiner, Art Unit 2872